IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 96-10214
                       _____________________



JOEL MASK,

                                               Plaintiff-Appellant,

                               versus

DONNIE R. ROGERS, Sgt.;
ERIC KARR, Cpl.;
DEON CLEMENTS, Lt.,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
               Northern District of Texas, Lubbock
                         (5:94-CV-226-C)
_________________________________________________________________

                          December 30, 1996

Before JOLLY, JONES, and PARKER, Circuit Judges.

PER CURIAM:*

     The only question presented by this appeal is whether the

district court erred in granting the appellees' summary judgment

motion with respect to Mask's claim for damages under 42 U.S.C. §

1983, which is based upon an arrest alleged to be without probable




     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
cause.1     The issue may be reduced to asking simply whether there is

a genuine dispute of fact as to whether the police had probable

cause to arrest Mask.

      The    evidence    produced     at    the   summary    judgment     stage

established that the police officers responded to a domestic

disturbance call at the home of Mask's mother.              The call involved

Mask's brother and was the second such call of the evening.               While

at the residence to arrest Mask's brother, the police heard loud

shouting from within the house and, upon entering, found Mask

threatening his wife.      Thereafter, Mask left the house and went to

the front porch where he and his brother engaged in a heated

argument     that    required    police     intervention.      The   officers

subsequently arrested Mask for fighting, disorderly conduct, loud

and   profane       language,    apparent     intoxication,     assault     and

threatening an officer.         Mask disputed this account of the evening

but failed to bear his burden of presenting evidence raising a

genuine issue of material fact.           Thus, because of the absence of a

genuine issue of material fact as to the presence of probable cause




       1
       The district court also found that Heck v. Humphrey, 114
S.Ct. 2364 (1992), barred Mask's malicious prosecution claim and
that the record lacked facts to support Mask's claim of excessive
force. Mask does not brief these issues on appeal and they are,
therefore, considered abandoned. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).




                                       2
to arrest, summary judgment in favor of the police officers was

appropriate.

     We conclude, therefore, that, with respect to the Fourth

Amendment claim, the district court did not err in granting summary

judgment.   Accordingly, the judgment of the district court is

                                                  A F F I R M E D.




                                 3